DETAILED ACTION
The restriction requirement filed 11-16-21 is HEREBY VACATED in light of the new restriction requirement set forth below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communication filed 6-21-21.
	Claims 1, 2, 4-6, 8, 10, 11, 13-16, 19-21, 25, 26, 30, 31, 44-48 are pending in the instant application.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 2, 4-6, 8, 10, 11, 13-16, 19-21, 25, 26, 30, 31, 44, 45, 47, 48, drawn to compositions comprising chemical compounds.

Group II, claim(s) 46, drawn to methods of administration of compositions comprising chemical compounds.

Applicants are additionally required to elect a single X, X’, Y, Y’, L1, L1’, L2, L2’, G1, G1’, G2, G2’, G3, R, R1, R2, R7a, R7b, Ra - Rf, Z, where appropriate, or a single combination or subcombination thereof, as appropriate, with the elected Group (See, e.g., claims 1, 2, 4-6, 8, 10, 11, 13-16, 19-21, 25, 26, 30).

Applicants are additionally required to elect a single compound listed in claim 14, 30, where appropriate, or a single combination or subcombination thereof, as appropriate, with the elected Group.


Claims 1, 2, 4-6, 8, 10, 11, 13-16, 19-21, 25, 26, 30, 31, 44-48 are drawn to or encompass a plurality of organic, chemical and molecular structures.  The different structures, molecules, molecular constructs, etc. claimed are functionally, chemically and structurally different and distinct.
Therefore, this application does not comply with the requirements for unity of invention (Rules 13.1, 13.2 and 13.3) for the following reasons:
	According to the guidelines in section (f)(i)(a) of annex B of the PCT Administrative Instruction, the special technical feature as defined by PCT Rule 13.2 shall be considered to be met when all the alternatives of a Markush group are of similar nature.  The instant compositions, molecular and chemical structures, etc. set forth in and/or encompassed by claims 1, 2, 4-6, 8, 10, 11, 13-16, 19-21, 25, 26, 30, 31, 44-48 are considered to be each separate inventions for the following reasons:
	The different chemical or molecular structures etc., and their combinations and subcombinations do not meet the criteria of (A), common property or activity or (B)(2), art recognized class of compounds.  In the instant case, the different compositions claimed, their combinations or subcombinations, etc. are structurally and chemically and biologically different and distinct, and the different products and the different biochemical or biomedical processes of use provide different biochemical and therapeutic outcomes to varying degrees, or provide different phenotypes, biochemical and/or biological effects.  Each member of the class cannot be substituted one for the 
	Further, the different Groups of compounds, therapeutic molecules, combinations of organic and inorganic molecules, and the myriad of possible constructs do not meet the criteria of (B)(1) as they do not share, one with another, a common core structure.  Accordingly, unity of invention between the different therapeutic agents, etc. is lacking and each target, product, or modulatory molecule is considered to constitute a special technical feature.  
Inventions comprising the different combinations of molecules encompassed by claims 1, 2, 4-6, 8, 10, 11, 13-16, 19-21, 25, 26, 30, 31, 44-48 are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combinations as claimed do not require the particulars of one subcombination as claimed because the presence of the claims, or different combinations within a single claim, and the combination of various and distinct molecules and/or combinations of subcomponents, ranging over a wide variety of unique sequences or structures, and many possible combinations of these various sequences or structures, and possibly in various subcombinations in claims 1, 2, 4-6, 8, 10, 11, 13-16, 19-21, 25, 26, 30, 31, 44-48 is evidence that the details of the first subcombination are not required for patentability and vice versa.  The subcombination has separate utility such as probes, binding agents, or for providing treatment or diagnosis.

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical 
The determination of whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
1-19-22

/JANE J ZARA/Primary Examiner, Art Unit 1635